Title: From John Adams to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 11 April 1817
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



No. 7
My dear Sir
Quincy April 11. 1817

Mr Paudlin, transmitted your kind introductory Letter to me from New York, and I presume went to the Southward. Whenever he comes to the Northward I Shall be very glad to receive him. An Architect I am Sure is wanted at Washington.
Mr Theodore Lyman junior, Son of a Gentleman of Fortune and Consideration in Boston, will have the Honour to bear this Letter. His Manners are as modest as his Character is excellent. I Should be greatly obliged to you, if you will communicate to me a List of the Writings of Mr Tracy and inform me whether He Still lives. I also have a Strong Curiosity to know the Rank Station and Character of Mr Dupuis who has written a work of immense Learning upon Universal Religion, and whether Mr Dupuis Still lives, and where the Works of these great Writers can be purchased.
France I hope will soon be restored to her usual happiness and Dignity, and that the friendly Sentiments and Intercourse between your two Countries will be perpetual is the ardent Wish of your Friend
John Adams